 



Exhibit 10.4
NEWELL RUBBERMAID INC.
2008 DEFERRED COMPENSATION PLAN
     Newell Rubbermaid Inc. hereby establishes, effective as of January 1, 2008
(the “Effective Date”), the Newell Rubbermaid Inc. 2008 Deferred Compensation
Plan on the terms and conditions set forth. The Plan provides certain eligible
employees and directors with the opportunity to defer portions of their base
salary, incentive compensation and director fees and, in conjunction with the
Newell Rubbermaid Supplemental Executive Retirement Plan, receive certain other
retirement benefits, all in accordance with the provisions of the Plan. The Plan
is adopted to comply with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).
     The Plan shall govern deferrals of compensation and retirement benefits
earned on and after the Effective Date. The Plan shall also govern certain
deferrals of compensation and retirement benefits that were previously
maintained under the Newell Rubbermaid Inc. 2002 Deferred Compensation Plan (the
“Prior Plan”). Specifically, in order to comply with Section 409A of the Code,
any “amounts deferred” (within the meaning of Section 409A of the Code) in
taxable years beginning on or after January 1, 2005 and credited to either a
retirement sub-account or an in-service sub-account under the Prior Plan, and
any earnings thereon, shall be governed by the terms and conditions of the Plan,
and it is intended that such amounts and any earnings thereon be subject to the
application of Section 409A of the Code. Moreover, all amounts credited to a
SERP cash sub-account under the Prior Plan (regardless of when credited), and
any earnings thereon, shall be governed by the terms and conditions of the Plan,
and it is intended that such amounts and any earnings thereon be subject to the
application of Section 409A of the Code.
     The Prior Plan will remain in effect and will govern certain deferrals of
compensation earned prior to January 1, 2005. Specifically, any “amounts
deferred” (within the meaning of Section 409A of the Code) in taxable years
beginning before January 1, 2005 and credited to either a retirement sub-account
or an in-service sub-account under the Prior Plan, and any earnings thereon,
shall continue to be governed by the terms of the Prior Plan as in effect on
October 3, 2004, and it is intended that such amounts and any earnings thereon
be exempt from the application of Section 409A of the Code. Immediately prior to
the Effective Date, the Prior Plan shall be frozen, and neither the Company, its
affiliates nor any individual shall make or permit to be made any additional
contributions or deferrals under the Prior Plan (other than earnings) on or
after the Effective Date. Nothing contained herein is intended to materially
enhance a benefit or right existing under the Prior Plan as of October 3, 2004
or add a new material benefit or right to such Prior Plan.
ARTICLE I
DEFINITIONS
     For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:

 



--------------------------------------------------------------------------------



 



     “Account” means the bookkeeping account maintained by the Committee on
behalf of each Participant pursuant to this Plan. The sum of each Participant’s
Sub-Accounts, in the aggregate, shall constitute his Account. The Account and
each and every Sub-Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.
     “Affiliated Group” means (i) the Company, and (ii) all entities with whom
the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and
(3) for purposes of determining a controlled group of corporations under Section
414(b) of the Code, the language “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Section 1563(a)(1), (2), and (3), and
in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in that regulation. Such term shall be
interpreted in a manner consistent with the definition of “service recipient”
contained in Section 409A of the Code.
     “Assumed Amounts” has the meaning given to such term in Section 10.1(d).
     “Base Salary” means the annual base rate of cash compensation payable by
the Affiliated Group to a Participant during a calendar year, excluding
Incentive Compensation, bonuses, commissions, severance payments, Company
Contributions, qualified plan contributions or benefits, expense reimbursements,
fringe benefits and all other payments, and prior to reduction for any deferrals
under this Plan or any other plan of the Affiliated Groups under Sections 125 or
401(k) of the Code. For purposes of this Plan, Base Salary payable after the
last day of a calendar year solely for services performed during the final
payroll period described in Section 3401(b) of the Code containing December 31
of such year shall be treated as earned during the subsequent calendar year.
     “Beneficiary” or “Beneficiaries” means the person or persons, including one
or more trusts, designated by a Participant in accordance with the Plan to
receive payment of the remaining balance of the Participant’s Account in the
event of the death of the Participant prior to the Participant’s receipt of the
entire vested amount credited to his Account.
     “Beneficiary Designation Form” means the form established from time to time
by the Committee (in a paper or electronic format) that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.
     “Board” means the Board of Directors of the Company.
     “Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commencement Date” has the meaning given to such term in Section 2.3.

2



--------------------------------------------------------------------------------



 



     “Committee” means the committee appointed to administer the Plan. Unless
and until otherwise specified, the Committee under the Plan shall be the
Company’s Benefit Plans Administrative Committee (or its designee), as
established by the Board by resolution dated October 1, 2004.
     “Company” means Newell Rubbermaid Inc. and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of Newell Rubbermaid Inc. with any other corporation, limited
liability company, joint venture, partnership or other entity or entities.
     “Company Contributions” has the meaning given to such term in Section 4.1.
     “Company Contribution Sub-Account” means the bookkeeping Company
Contribution Sub-Account maintained by the Committee on behalf of each
Participant pursuant to Section 2.4.
     “Deferral Election” means the Participant’s election on a form approved by
the Committee to defer a portion of his Base Salary, Incentive Compensation or
Director Fees in accordance with the provisions of Article III.
     “Director” means any individual who is a member of the Board and who is not
an employee of the Company or its Affiliated Group.
     “Director Fees” means the annual cash retainer for Board and committee
service, special assignment fees, meeting fees, committee chair or presiding
director fees, and other cash amounts payable to a Participant for service to
the Company as a Director.
     “Effective Date” means January 1, 2008.
     “Eligible Employee” has the meaning given to such term in Section 2.1.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Incentive Compensation” means cash compensation payable pursuant to an
incentive compensation or retention plan, including but not limited to an annual
or long-term incentive compensation plan, whether such plan is now in effect or
hereafter established by the Affiliated Group, which the Committee may designate
from time to time.
     “In-Service Sub-Account” means each bookkeeping In-Service Sub-Account
maintained by the Committee on behalf of each Participant pursuant to
Section 2.4.
     “Matching Credit” means any Company Contribution designated by the
Committee as a Matching Credit in accordance with Section 4.1(b).
     “Newly Eligible Participant” means any Eligible Employee or Director who
(i) has a Commencement Date after January 1, 2008, (ii) as of his Commencement
Date, is not eligible to participate in an “aggregated plan”, and (iii) if he
previously participated in the Plan or an “aggregated plan”, has either
(A) received payments of all amounts previously deferred under the Plan and any
“aggregated plan” as of the Commencement Date, and on or before the last

3



--------------------------------------------------------------------------------



 



payment was not eligible to continue participation in the Plan or any
“aggregated plan” for periods after the last payment, or (B) regardless of
whether he has received full payment of all amounts deferred under the Plan or
an “aggregated plan”, ceased to be eligible to participate in the Plan and any
“aggregated plan” (other than the accrual of earnings) for a period of at least
24 consecutive months prior to his new Commencement Date. For purposes of this
definition, an “aggregated plan” is any plan that is required to be aggregated
with the Plan under Section 409A of the Code. For purposes of clarity, the
portion of the Plan consisting of the right to defer Base Salary, Incentive
Compensation and Director Fees shall be treated as separate and apart from, and
shall not aggregated with, the portion of the Plan consisting of the right to
receive credits of Company Contributions.
     “Participant” means any Eligible Employee or Director who (i) at any time
elected to defer the receipt of Base Salary, Incentive Compensation or Director
Fees in accordance with the Plan or received a credit to his Account pursuant to
Section 4.1, and (ii) in conjunction with his Beneficiary, has not received a
complete payment of the vested amount credited to his Account. Moreover, any
individual with respect to whom Assumed Amounts are credited hereunder shall
automatically participate, and be a “Participant,” in the Plan with respect to
such Assumed Amounts.
     “Payment Election” means the Participant’s election on a form approved by
the Committee that sets forth the form of payment of the Company Contribution
Account as provided in Section 4.2.
     “Performance-Based Compensation” means that portion of a Participant’s
Incentive Compensation the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a Performance Period of at least twelve
(12) consecutive months, and which satisfies the requirements for
“performance-based compensation” under Section 409A of the Code, including the
requirement that the performance criteria be established in writing by not later
than (i) ninety (90) days after the commencement of the period of service to
which the criteria relates and (ii) the date the outcome ceases to be
substantially uncertain. Where a portion of an amount of Incentive Compensation
would qualify as Performance-Based Compensation if the portion were the sole
amount available under a designated incentive plan, that portion of the award
will not fail to qualify as Performance-Based Compensation if that portion is
designated separately by the Committee on the Deferral Election or is otherwise
separately identifiable under the terms of the designated incentive plan, and
the amount of each portion is determined independently of the other.
     “Performance Period” means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.
     “Plan” means this deferred compensation plan, which shall be known as the
Newell Rubbermaid Inc. 2008 Deferred Compensation Plan.
     “Post-2008 Participant” has the meaning given to such term in
Section 4.2(d).
     “Prior Plan” means the Newell Rubbermaid Inc. 2002 Deferred Compensation
Plan.

4



--------------------------------------------------------------------------------



 



     “Retirement Savings Credit” means any Company Contribution designated by
the Committee as a Retirement Savings Credit in accordance with Section 4.1(b).
     “Retirement Sub-Account” means the bookkeeping Retirement Sub-Account
maintained by the Committee on behalf of each Participant pursuant to
Section 2.4.
     “Separation from Service” means a termination of employment or service with
the Affiliated Group in such a manner as to constitute a “separation from
service” as defined under Section 409A of the Code. Upon a sale or other
disposition of the assets of the Company or any member of the Affiliated Group
to an unrelated purchaser, the Committee reserves the right, to the extent
permitted by Section 409A of the Code, to determine whether Participants
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.
     “SERP Cash Account Credit” means any Company Contribution designated by the
Committee as a SERP Cash Account Credit in accordance with Section 4.1(b).
     “Sub-Account” means each bookkeeping In-Service Sub-Account, Retirement
Sub-Account and Company Contribution Sub-Account maintained by the Committee on
behalf of each Participant pursuant to the Plan.
     “Subsequent Payment Election” has the meaning given to such term in
Section 6.1(c).
     “Unforeseeable Emergency” means an “unforeseeable emergency” as defined
under Section 409A of the Code.
     “Years of Credited Service” has the meaning provided in the Newell
Rubbermaid Supplemental Executive Retirement Plan, unless otherwise determined
by the Committee.
ARTICLE II
ELIGIBILITY; SUB-ACCOUNTS
     2.1. Selection by Committee. Participation in the Plan is limited to
(a) those employees of the Affiliated Group who are (i) expressly selected by
the Committee, in its sole discretion, to participate in the Plan, and (ii) a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA (the “Eligible Employees”),
and (b) Directors. In lieu of expressly selecting Eligible Employees for Plan
participation, the Committee may establish eligibility criteria (consistent with
the requirements of paragraph (a)(ii) of this Section) providing for
participation of all Eligible Employees who satisfy such criteria. The Committee
may at any time, in its sole discretion, change the eligibility criteria for
Eligible Employees, or determine that one or more Participants will cease to be
an Eligible Employee.
     2.2. Enrollment Requirements. As a condition to participation, each
selected Eligible Employee and each Director shall complete, execute and return
to the Committee a Deferral Election, Payment Election (if applicable) and
Beneficiary Designation Form no later than the date or dates specified by the
Committee. In addition, the Committee may establish

5



--------------------------------------------------------------------------------



 



from time to time such other enrollment requirements as it determines in its
sole discretion are necessary.
     2.3. Commencement Date
          (a) Each Eligible Employee and each Director shall commence
participation on the date designated by the Committee (the “Commencement Date”).
If an Eligible Employee or Director has not satisfied the applicable enrollment
requirements of Section 2.2 within thirty (30) days of his Commencement Date (or
such earlier date as specified by the Committee), such individual’s Commencement
Date shall instead be the first day of the calendar year next following the date
that he or she satisfies such enrollment requirements. An Eligible Employee and
Director shall have no right to defer Base Salary, Director Fees or Incentive
Compensation under the Plan prior to his Commencement Date.
          (b) Any Eligible Employee as of the Effective Date with respect to
whom Assumed Amounts are credited hereunder shall have a Commencement Date of
January 1, 2008.
     2.4. Sub-Accounts.
          (a) Establishment. The Committee shall establish and maintain separate
Retirement Sub-Accounts, Company Contribution Sub-Accounts and one or more
In-Service Sub-Accounts for each Participant. The Committee, in its sole
discretion, shall specify the maximum number (including zero) of permitted
In-Service Sub-Accounts for each Participant. Amounts credited to a Retirement
Sub-Account and Company Contribution Sub-Account shall commence to be paid to a
Participant or his Beneficiary following the Participant’s Separation from
Service as provided in Article VI. Amounts credited to an In-Service Sub-Account
shall commence to be paid in a year specified by the Participant as provided in
Section 3.4(a) and Article VI below.
          (b) Adjustments.
               (i) A Participant’s Retirement Sub-Account and In-Service
Sub-Account shall be credited with deferrals of Base Salary, Incentive
Compensation or Director Fees in accordance with Article III. Base Salary,
Incentive Compensation or Director Fees that a Participant elects to defer shall
be treated as if it were set aside in the Retirement Sub-Account or, if
applicable, one or more In-Service Sub-Accounts on the date the Base Salary,
Incentive Compensation or Director Fees would otherwise have been paid to the
Participant.
               (ii) A Participant’s Company Contribution Sub-Account shall be
credited with Company Contributions, if any, in accordance with Article IV.
Company Contributions shall be treated as if they were set aside in the Company
Contribution Sub-Account on the date specified by the Committee in its sole
discretion.
               (iii) A Participant’s Sub-Accounts shall be credited with gains,
losses and earnings as provided in Article V and shall be debited for any
payments made to the Participant as provided in Article VI.

6



--------------------------------------------------------------------------------



 



     2.5. Termination.
          (a) Deferrals. An individual’s right to defer Base Salary, Incentive
Compensation and Director Fees shall cease with respect to the calendar year (or
the Performance Period, as the case may be) following the calendar year (or the
Performance Period, as the case may be) in which he ceases to be an Eligible
Employee or Director, although such individual shall continue to be subject to
all of the terms and conditions of the Plan for as long as he remains a
Participant.
          (b) Company Contributions. An individual’s right to receive credits of
Company Contributions shall cease on the date provided by the Committee in its
sole discretion.
ARTICLE III
DEFERRAL ELECTIONS
     3.1. New Participants.
          (a) Application. This Section 3.1 applies to each Eligible Employee or
Director who is a Newly Eligible Participant in the portion of the Plan relating
to the right to defer Base Salary, Incentive Compensation and Director Fees and
whose Commencement Date occurs after the first day of a calendar year but prior
to September 1 of such calendar year (or such earlier or later date as specified
by the Committee from time to time).
          (b) Deferral Election. An Eligible Employee described in
Section 3.1(a) may elect to defer his Base Salary earned during such calendar
year or his Incentive Compensation earned during a Performance Period that
commences in such calendar year, and a Director described in Section 3.1(a) may
elect to defer his Director Fees earned during such calendar year, as the case
may be, by filing a Deferral Election with the Committee in accordance with the
following rules:
               (i) Timing; Irrevocability. The Deferral Election must be filed
with the Committee by, and shall become irrevocable as of, the thirtieth (30th)
day following the Participant’s Commencement Date (or such earlier date as
specified by the Committee on the Deferral Election).
               (ii) Base Salary. The Deferral Election shall only apply to Base
Salary earned during such calendar year beginning with the first payroll period
that begins immediately after the date that the Deferral Election becomes
irrevocable in accordance with Section 3.1(b)(i).
               (iii) Incentive Compensation. Where a Deferral Election is made
in the first year of eligibility but after the commencement of a Performance
Period, then, except as otherwise provided in Section 3.2 below, the Deferral
Election shall only apply to that portion of Incentive Compensation earned for
such Performance Period equal to the total amount of the Incentive Compensation
earned during such Performance Period multiplied by a fraction, the numerator of
which is the number of days beginning on the day immediately after the date that
the Deferral Election becomes irrevocable in accordance with Section 3.1(b)(i)
and ending on the

7



--------------------------------------------------------------------------------



 



last day of the Performance Period, and the denominator of which is the total
number of days in the Performance Period.
               (iv) Director Fees. The Deferral Election shall only apply to
Director Fees earned after the date that the Deferral Election becomes
irrevocable in accordance with Section 3.1(b)(i).
     3.2. Annual Deferral Elections. Unless Section 3.1 applies, each Eligible
Employee may elect to defer Base Salary for a calendar year or his Incentive
Compensation for a Performance Period, and each Director may elect to defer
Director Fees, as the case may be, by filing a Deferral Election with the
Committee in accordance with the following rules:
          (a) Base Salary. The Deferral Election with respect to Base Salary
must be filed with the Committee by, and shall become irrevocable as of,
December 31 (or such earlier date as specified by the Committee on the Deferral
Election) of the calendar year next preceding the calendar year for which such
Base Salary would otherwise be earned.
          (b) Incentive Compensation. The Deferral Election with respect to
Incentive Compensation must be filed with the Committee by, and shall become
irrevocable as of, December 31 (or such earlier date as specified by the
Committee on the Deferral Election) of the calendar year next preceding the
first day of the Performance Period for which such Incentive Compensation would
otherwise be earned.
          (c) Performance-Based Compensation.
               (i) Notwithstanding anything contained in this Section 3.2 to the
contrary, and only to the extent permitted by the Committee, the Deferral
Election with respect to Incentive Compensation that constitutes
Performance-Based Compensation must be filed with the Committee by, and shall
become irrevocable as of, the date that is 6 months before the end of the
applicable Performance Period (or such earlier date as specified by the
Committee on the Deferral Election), provided that in no event may such Deferral
Election be made after such Incentive Compensation has become “readily
ascertainable” within the meaning of Section 409A of the Code.
               (ii) In order to make a Deferral Election under this
Section 3.2(c), the Participant must perform services continuously from the
later of the beginning of the Performance Period or the date the performance
criteria are established through the date a Deferral Election becomes
irrevocable under this Section 3.2(c).
               (iii) A Deferral Election made under this Section 3.2(c) shall
not apply to any portion of the Performance-Based Compensation that is actually
earned by a Participant regardless of satisfaction of the performance criteria.
               (iv) To the extent permitted by the Committee, an Eligible
Employee described in Section 3.1(a) shall be permitted to make a Deferral
Election with respect to Performance-Based Compensation in accordance with this
Section 3.2(c) provided that the Eligible Employee satisfies all of the other
requirements of this Section.

8



--------------------------------------------------------------------------------



 



               (d) Director Fees. The Deferral Election with respect to Director
Fees must be filed with the Committee by, and shall become irrevocable as of,
December 31 (or such earlier date as specified by the Committee on the Deferral
Election) of the calendar year next preceding the calendar year for which such
Director Fees would otherwise be earned.
     3.3. Amount Deferred. A Participant shall designate on the Deferral
Election the portion of his Base Salary, Incentive Compensation or, if
applicable, Director Fees that is to be deferred in accordance with this
Article III. Unless otherwise determined by the Committee, a Participant may
defer (in 1% increments) up to 50% of his Base Salary, up to 100% of his
Director Fees and up to 100% of his Incentive Compensation for any Plan Year;
provided, however, that the Participant shall not be permitted to defer less
than 1% of each of his Base Salary, Director Fees or Incentive Compensation
during any one calendar year or Performance Period, as the case may be, and any
such attempted deferral shall not be effective.
     3.4. Elections as to Time and Form of Payment
          (a) Time of Payment.
               (i) Allocation to Sub-Accounts. The Deferral Election shall
contain the Participant’s allocation of deferrals of Base Salary, Incentive
Compensation and/or Director Fees among a Retirement Sub-Account and, to the
extent permitted by the Committee from time to time, one or more In-Service
Sub-Accounts. A Participant may designate, on the first Deferral Election that
he delivers to the Committee in which deferrals of Base Salary, Incentive
Compensation or Director Fees are credited to an In-Service Sub-Account, the
year in which payments will commence to be paid from that Sub-Account, which
year must be at least two years after the year in which such Deferral Election
becomes irrevocable. The year designated on that first Deferral Election will
apply to all amounts credited to that In-Service Sub-Account under the Plan
(including with respect to all subsequent calendar years) unless changed in
accordance with the rules of Section 6.1(c). A Participant shall not be entitled
to allocate deferrals of Base Salary, Incentive Compensation and/or Director
Fees to the Company Contribution Sub-Account.
               (ii) Default. To the extent that a Participant does not designate
the Sub-Account to which deferrals of Base Salary, Incentive Compensation or
Director Fees shall be credited on a Deferral Election as provided in this
Section 3.4(a) (or such designation does not comply with the terms of the Plan),
such deferrals shall be credited to the Participant’s Retirement Sub-Account.
Any attempt to allocate deferrals of Base Salary or Incentive Compensation to an
In-Service Sub-Account with a payment date that is less than two years after the
year in which the Deferral Election becomes irrevocable shall be void, and such
amounts shall instead be credited to the Participant’s Retirement Sub-Account.
          (b) Form of Payment.
               (i) Retirement Sub-Account. A Participant may elect, on the first
Deferral Election that he delivers to the Committee pursuant to which deferrals
of Base Salary, Incentive Compensation or Director Fees are credited to the
Retirement Sub-Account, to receive the Retirement Sub-Account in cash in a
single lump sum or in a number of approximately equal

9



--------------------------------------------------------------------------------



 



annual installments over a specified period not exceeding ten years. The form of
payment designated on that first Deferral Election will apply to all amounts
credited to the Retirement Sub-Account under the Plan (including with respect to
all subsequent calendar years) unless changed in accordance with the rules of
Section 6.1(c).
               (ii) In-Service Sub-Account. A Participant may elect, on the
first Deferral Election that he delivers to the Committee in which deferrals of
Base Salary, Incentive Compensation or Director Fees are credited to an
In-Service Sub-Account, to receive the In-Service Sub-Account in cash in a
single lump sum or in a number of approximately equal annual installments over a
specified period not exceeding five years. The form of payment designated on
that first Deferral Election will apply to all amounts credited to that
In-Service Sub-Account under the Plan (including with respect to all subsequent
calendar years) unless changed in accordance with the rules of Section 6.1(c). A
Participant may choose different forms of payment for each separate In-Service
Sub-Account in accordance with this Section 3.4(b).
     3.5. Duration and Cancellation of Deferral Elections.
          (a) Duration. Once irrevocable, a Deferral Election shall only be
effective for the calendar year or Performance Period with respect to which such
election was timely filed with the Committee. Notwithstanding the preceding
sentence, the Committee may provide, in its sole discretion, that any Deferral
Elections shall apply from calendar year to calendar year, or Performance Period
to Performance Period, until terminated or modified prospectively by a
Participant in accordance with the terms of Section 3.2. Such “evergreen”
Deferral Elections will become effective with respect to an item of Base Salary,
Incentive Compensation or Director Fees on the date such election becomes
irrevocable under Section 3.2. Except as provided in Section 3.4(b), a Deferral
Election, once irrevocable, cannot be cancelled during a calendar year or
Performance Period.
          (b) Cancellation.
               (i) The Committee may, in its sole discretion, cancel a
Participant’s Deferral Election where such cancellation occurs by the later of
the end of the Participant’s taxable year or the 15th day of the third month
following the date the Participant incurs a “disability.” For purposes of this
Section 3.5(b)(i), a disability refers to any medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.
               (ii) The Committee may, in its sole discretion, cancel a
Participant’s Deferral Election due to an Unforeseeable Emergency or a hardship
distribution pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).
               (iii) If a Participant’s Deferral Election is cancelled with
respect to a particular calendar year or Performance Period in accordance with
this Section 3.5(b), he may make a new Deferral Election for a subsequent
calendar year or Performance Period, as the case may be, only in accordance with
Section 3.2.

10



--------------------------------------------------------------------------------



 



     3.6. Vested Interest in Deferrals. Each Participant shall at all times have
a fully vested and nonforfeitable interest in his Retirement Sub-Account and his
In-Service Sub-Account balance.
ARTICLE IV
COMPANY CONTRIBUTIONS
     4.1. Company Contributions. For each calendar year, any entity in the
Affiliated Group, in its sole discretion, may, but is not required to, credit
any amount it desires to any Participant’s Company Contribution Sub-Account
(“Company Contributions”), subject to the following rules:
          (a) The amount of Company Contributions credited to a Participant may
be smaller or larger than an amount credited to any other Participant, and the
amount credited to any Participant for a year may be zero even though one or
more Participants receive a Company Contribution for that year.
          (b) The Committee shall designate at the time a Company Contribution
is credited to a Participant’s Company Contribution Sub-Account whether the
credit is a SERP Cash Account Credit, a Retirement Savings Credit or a Matching
Credit for purposes of the vesting provisions of Section 4.3.
          (c) A Participant shall become eligible to receive Matching Credits no
earlier than the calendar year immediately following the calendar year in which
the Payment Election becomes irrevocable as provided in Section 4.2(a).
          (d) Unless provided otherwise by the Committee, a Participant shall
not be entitled to receive a credit to his Company Contribution Sub-Account with
respect to a calendar year unless he is employed by the Affiliated Group on the
day that such amount is credited to his Company Contribution Sub-Account.
          (e) The Committee may not credit Company Contributions to a
Participant’s Retirement Sub-Account or In-Service Sub-Accounts.
     4.2. Payment Elections. Except as otherwise provided in Section 4.2(d), a
Participant shall file a Payment Election for his Company Contribution
Sub-Account in accordance with the following rules:
          (a) Timing; Irrevocability. The Payment Election with respect to the
Company Contribution Sub-Account shall be filed with the Committee by, and shall
become irrevocable as of, December 31, 2007 (or such earlier date as specified
by the Committee on the Payment Election). Once irrevocable, and except as
provided in Section 10.2, a Payment Election may only be changed in accordance
with Section 6.1(c).
          (b) Form of Payment. The Participant shall designate on the Payment
Election whether to receive the Company Contribution Sub-Account in cash in a
single lump sum or in a number of approximately equal annual installments over a
specified period not exceeding ten years. The form of payment designated on that
first Payment Election will apply

11



--------------------------------------------------------------------------------



 



to all amounts credited to the Company Contribution Sub-Account under the Plan
(including with respect to all subsequent calendar years) unless changed in
accordance with the rules of Section 6.1(c). Notwithstanding the foregoing, any
amounts credited to a Participant’s Company Contribution Sub-Account pursuant to
Section 4.8 of the Newell Rubbermaid Supplemental Executive Retirement Plan (or
its successor), and related earnings, shall be segregated from all other amounts
credited to the Company Contribution Sub-Account for bookkeeping account
purposes and shall be paid in a single lump sum notwithstanding any Payment
Election or Subsequent Payment Election to the contrary.
          (c) Default. To the extent that a Participant does not designate the
form of payment of a Company Contribution Sub-Account on a Payment Election as
provided in Section 4.2(b) (or such designation either does not comply with the
terms of the Plan), such Sub-Account shall be paid in cash in a single lump sum.
          (d) Special rules for Post-2008 Participants. Notwithstanding anything
contained in the Plan to the contrary, or any other plan, policy, practice or
program, contract or agreement with the Company or the Affiliated Group (unless
otherwise specifically provided therein in a specific reference to this Plan), a
Participant whose Commencement Date is after December 31, 2008 (a “Post-2008
Participant”) shall have no right to choose a form of payment for his Company
Contribution Sub-Account. Instead, the Company Contribution Sub-Account of a
Post-2008 Participant shall be paid in cash in a single lump sum.
     4.3. Vesting
          (a) SERP Cash Account Credits.
               (i) Except as provided Sections 4.3(a)(ii) and 4.3(a)(iii), a
Participant shall have a vested interest in any SERP Cash Account Credits (and
any related earnings) only if he has six (6) Years of Credited Service, at which
time he shall acquire a ten percent (10%) vested interest therein. Upon
completion of each additional Year of Credited Service, a Participant shall
acquire additional vesting in the SERP Cash Account Credits (and any related
earnings) according to the following schedule:

          Years of Credited Service   Vested Percentage in the SERP     Cash
Account Credits
5 years or less
    0 %
6 years but less than 7 years
    10 %
7 years but less than 8 years
    20 %
8 years but less than 9 years
    30 %
9 years but less than 10 years
    40 %
10 years but less than 11 years
    50 %
11 years but less than 12 years
    60 %
12 years but less than 13 years
    70 %
13 years but less than 14 years
    80 %
14 years but less than 15 years
    90 %
15 or more years
    100 %

12



--------------------------------------------------------------------------------



 



               (ii) A Participant shall become fully vested in his SERP Cash
Account Credits (and any related earnings) if he remains continuously employed
by the Affiliated Group until the earliest to occur of the following events:
(i) the Participant’s 60th birthday; (ii) the Participant’s death; (iii) the
Participant’s “disability” (as defined in the long-term disability plan of the
Affiliated Group, as applicable to the Participant, or if no such plan exists,
as determined by the Committee); or (iv) a change in control (as defined in the
Newell Rubbermaid Inc. 2003 Stock Plan, as amended from time to time, or its
successor).
               (iii) Subject to the provisions of this Section 4.3(a)(iii), a
Participant shall also become fully vested in his SERP Cash Account Credits (and
any related earnings) if he remains continuously and actively employed by the
Affiliated Group until the date on which (i) he is at least age 55 and (ii) the
sum of his whole and fractional years of age and his whole years and fractional
years of “credited service” equals or exceeds 75. The term “credited service”
means the amount of time the Participant spent working for the Affiliated Group
(including any predecessor company or business acquired by the Affiliated Group,
provided he was immediately employed by the Affiliated Group), as determined by
the Company. Fractional years of age and credited service shall be determined in
fully completed months, measured as each continuous period of 30 days of age or
credited service. Any Participant that vests in his SERP Cash Account Credits
under this Section 4.3(a)(iii) must comply with the following requirements:

  (1)   The Participant must execute and deliver to the Company an agreement, in
a form prescribed by the Company, that he or she will not directly or
indirectly, individually or on behalf of any person or entity, solicit or
induce, or assist in any manner in the solicitation or inducement of:
(x) employees of the Affiliated Group; (y) customers of the Affiliated Group to
purchase from another person or entity products and services that compete with
those offered and provided by the Affiliated Group; and (z) suppliers of the
Affiliated Group to supply another person or entity providing competitive
products to the exclusion or detriment of the Affiliated Group.     (2)   The
Participant must execute and deliver to the Company an agreement, in a form
prescribed by the Company, that he or she will not perform the same or
substantially the same job duties on behalf of a business or organization that
competes with the Affiliated Group.     (3)   The Participant must execute and
deliver to the Company an agreement, in a form prescribed by the Company,
releasing all claims against the Affiliated Group.

Each agreement described in (1), (2) and (3) above must become effective and
irrevocable in accordance with its terms no later than the first business day of
the seventh month following the Participant’s Separation from Service. If the
Participant fails to furnish any such agreement, or if the agreement furnished
by the Participant has not become effective and irrevocable by the first
business day of the seventh month after the Participant’s Separation from
Service, the Participant will not be entitled to any payment of the SERP Cash
Account Credits that vested as provided in this Section 4.3(a)(iii).

13



--------------------------------------------------------------------------------



 



No Participant terminated by the Company for “Cause” shall be eligible to
receive the SERP Cash Account Credits that vested as provided in this
Section 4.3(a)(iii). The term “Cause” means the termination of the Participant
due to unsatisfactory performance or conduct detrimental to the Company, as
solely determined by the Company.
          (b) Retirement Savings Credits. A Participant shall have a fully
vested and nonforfeitable interest in his Retirement Savings Credits (and any
related earnings) if he remains continuously employed by the Affiliated Group
until the earliest to occur of the following: (i) the date that the Participant
has three (3) Years of Credited Service, (ii) the Participant’s death, (iii) the
Participant’s termination of employment due to disability (as defined in the
Newell Rubbermaid 401(k) Savings and Retirement Plan), or (iv) the Participant’s
65th birthday.
          (c) Matching Credits. Each Participant shall at all times have a fully
vested and nonforfeitable interest in his Matching Credits.
          (d) Forfeiture Events for SERP Cash Account Credits. Even if a
Participant is vested in his SERP Cash Account Credits under this Article, he
shall cease to be vested, and thereafter shall not be entitled to payment of any
SERP Cash Account Credits (and related earnings), under any following
circumstance:
               (i) At any time because of any act or failure to act on his part
which constitutes fraud, misappropriation, theft or embezzlement of funds of the
Company or a member of the Affiliated Group or an intentional breach of
fiduciary duty, including a breach of the Company or the Affiliated Group’s Code
of Business Conduct involving the Company or a member of the Affiliated Group.
               (ii) At any time he engages in competition with, or work for
another business entity in competition with, the Company or a member of the
Affiliated Group in the areas that it serves.
               (iii) At any time he makes any unauthorized disclosure of any
trade or business secrets or privileged information acquired during his
employment with the Company or any member of the Affiliated Group.
               (iv) At any time he is convicted of a felony connected with his
employment by the Company or any member of the Affiliated Group.
               (v) At any time he made a material misrepresentation in any form
or document provided by him to or for the benefit of the Company or any member
of the Affiliated Group.
In the event a Participant ceases to be vested under this Section, or fails to
comply with the agreements in Section 4.3(a)(iii)(1), (2) or (3), and he has
received payment of SERP Cash Account Credits from the Plan (including a lump
sum payment), the Participant (or, if applicable, his Beneficiary) shall repay
to the Company the full amount of the SERP Cash Account Credits previously
received (with interest based on the interest rate(s) under the definition of
“Actuarial Assumptions” contained in the Newell Rubbermaid Supplemental
Executive Retirement Plan)

14



--------------------------------------------------------------------------------



 



within 30 days of written demand by the Committee. The foregoing written demand
shall contain the forfeiture event or agreement violated by the Participant, the
factual circumstances supporting such violation and his appeal rights under
Section 7.3. Following repayment, the Participant may appeal the forfeiture of
his SERP Cash Account Credits pursuant to Section 7.3.
ARTICLE V
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS
     To the extent provided by the Committee in its sole discretion, each
Participant’s Account will be credited with gains, losses and earnings based on
investment directions made by the Participant in accordance with investment
deferral crediting options and procedures established from time to time by the
Committee. The Committee specifically retains the right in its sole discretion
to change the investment deferral crediting options and procedures from time to
time. By electing to defer any amount under the Plan (or by receiving or
accepting any benefit under the Plan), each Participant acknowledges and agrees
that the Affiliated Group is not and shall not be required to make any
investment in connection with the Plan, nor is it required to follow the
Participant’s investment directions in any actual investment it may make or
acquire in connection with the Plan or in determining the amount of any actual
or contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto. Any amounts credited to a
Participant’s Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses and earnings as if
such amounts were invested in an investment option to be selected by the
Committee in its sole discretion.
ARTICLE VI
PAYMENTS
     6.1. Date of Payment of Sub-Accounts. Except as otherwise provided in this
Article VI, a Participant’s Sub-Accounts shall commence to be paid as follows:
          (a) Retirement Sub-Account; Company Contribution Sub-Account. The
amounts credited to a Participant’s Retirement Sub-Account and the vested
amounts credited to a Participant’s Company Contribution Sub-Account shall
commence to be paid in the calendar year next following the calendar year of the
Participant’s Separation from Service in accordance with the following rules:
(i) if the Separation from Service occurs on or after January 1 of a calendar
year but before July 1 of the year, then payment shall commence on the first
business day of January of the calendar year next following the calendar year in
which the Separation from Service occurs; and (ii) if the Separation from
Service occurs on or after July 1 of a calendar year, then payment shall
commence on the first business day of July of the calendar year next following
the calendar year in which the Separation from Service occurs. If a Participant
Separates from Service on or after attaining age 55, then the amounts credited
to his Retirement Sub-Account shall be paid in the form of payment selected by
the Participant in accordance with Section 3.4(b) and the vested amounts
credited to the Company Contribution Sub-Account shall be paid in the form of
payment selected by the Participant in accordance with Section 4.2 (or, with
respect to Post-2008 Participants, in a single lump sum as provided in
Section 4.2(d)). If a Participant Separates from Service prior to attaining age
55, then the amounts credited to his Retirement Sub-Account and the vested
amounts credited to his Company Contribution Sub-

15



--------------------------------------------------------------------------------



 



Account shall be paid in a single lump sum. Subject to Section 6.2, the
Committee has the discretion to establish administrative procedures for
designating the date within the applicable calendar year upon which payments
shall commence.
          (b) In-Service Sub-Account.
               (i) In general, the vested amounts credited to a Participant’s
In-Service Sub-Account shall commence to be paid in January of the year
specified by the Participant for such Sub-Account in accordance with
Section 3.4(a). Each In-Service Sub-Account shall be paid in the form of payment
selected by the Participant with respect to that In-Service Sub-Account in
accordance with Section 3.4(b)(ii).
               (ii) If a Participant’s Separation from Service occurs after
payment of his In-Service Sub-Account has commenced, the remaining balance of
his In-Service Sub-Account will continue to be paid to him in accordance with
the payment schedule that has already commenced. If, however, a Participant’s
Separation from Service occurs prior to the commencement of one or more
In-Service Sub-Accounts, then amounts credited to such In-Service Sub-Accounts
shall immediately be transferred to the Participant’s Retirement Sub-Account and
payment of the transferred amounts shall thereafter be governed by the terms and
conditions applicable to the Retirement Sub-Account, including, without
limitation, Section 6.2.
          (c) Subsequent Payment Elections. A Participant may elect on a form
provided by the Committee to change the time and or form of payment with respect
to one or more of his Sub-Accounts (a “Subsequent Payment Election”). The
Subsequent Payment Election shall become irrevocable upon receipt by the
Committee and shall be made in accordance with the following rules:
               (i) In General. The Subsequent Payment Election may not take
effect until at least twelve (12) months after the date on which it is accepted
by the Committee. The Subsequent Payment Election most recently accepted by the
Committee and that satisfies the requirements of this Section 6.1(c) shall
govern the payout of the Sub-Accounts notwithstanding anything contained in
Section 6.1(a) or (b) to the contrary.
               (ii) Retirement Sub-Account; Company Contribution Sub-Account. A
Participant may make a one-time election to change the form of payment of his
Retirement Sub-Account and a one-time election to change the form of payment of
his Company Contribution Sub-Account to a form otherwise permitted under the
Plan. Except in the event of the death or Unforeseeable Emergency of the
Participant, the payment of such Sub-Account will be delayed until the fifth
(5th) anniversary of the first day of the calendar year within which the
Sub-Account would otherwise have been paid under the Plan if such Subsequent
Payment Election had not been made (or, in the case of installment payments,
which are treated as a single payment for purposes of this Section, on the fifth
(5th) anniversary of the first day of the calendar year within which the first
installment payment was scheduled to be made).
               (iii) In-Service Sub-Account. A Participant may make one or more
elections to delay the payment date or change the form of payment of one or more
In-Service Sub-Account(s) to a payment date or form permitted for In-Service
Sub-Accounts under the

16



--------------------------------------------------------------------------------



 



Plan. Such Subsequent Payment Election must be filed with the Committee at least
twelve (12) months prior to the first day of the calendar year within which the
Sub-Account would otherwise have been paid under the Plan (or, in the case of
installment payments, at least twelve (12) months from the first day of the
calendar year within which the first installment payment was scheduled to be
made). On such Subsequent Payment Election, the Participant must delay the
payment date for a period of at least five (5) years after the first day of the
calendar year within which the Sub-Account would otherwise have been paid under
the Plan (or, in the case of installment payments, at least five (5) years from
the first day of the calendar year within which the first installment payment
was scheduled to be made).
               (iv) Acceleration Prohibited. The Committee shall disregard any
Subsequent Payment Election by a Participant to the extent such election would
result in an acceleration of the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.
          (d) Calculation of Installment Payments. In the event that a
Sub-Account is paid in installments: (i) the first installment shall commence on
the date specified in Section 6.1 (subject to Section 6.2), and each subsequent
installment shall be paid on the commencement anniversary date until the
Sub-Account has been fully paid; (ii) the amount of each installment shall equal
the quotient obtained by dividing the Participant’s vested Sub-Account balance
as of the end of the month immediately preceding the month of such installment
payment by the number of installment payments remaining to be paid at the time
of the calculation; and (iii) the amount of such Sub-Account remaining unpaid
shall continue to be credited with gains, losses and earnings as provided in
Article V. By way of example, if the Participant elects to receive payments of a
Sub-Account in equal annual installments over a period of ten (10) years, the
first payment shall equal 1/10 of the vested Sub-Account balance, calculated as
described in this Section 6.1(d). The following year, the payment shall be 1/9
of the vested Sub-Account balance, calculated as described in this
Section 6.1(d). Notwithstanding the foregoing, in the event that a Sub-Account
is paid in installments and the balance of the remaining amounts to be paid in
installments falls below $25,000 (as of the date that the installment payments
commence to be paid or on any measurement date thereafter as set forth in
(ii) above), then the remaining installments shall be paid to the Participant in
a single lump sum within 30 days.
     6.2. Mandatory Six-Month Delay. Except as otherwise provided in
Sections 6.6(a), 6.6(b) and 6.6(c), in no event may payments from a Retirement
Sub-Account or Company Contribution Sub-Account commence prior to the first
business day of the seventh month following the Participant’s Separation from
Service (or if earlier, upon the Participant’s death).
     6.3. Death of Participant.
          (a) Each Participant shall file a Beneficiary Designation Form with
the Committee at the time the Participant files an initial Deferral Election. A
Participant’s Beneficiary Designation Form may be changed at any time prior to
his death by the execution and delivery of a new Beneficiary Designation Form.
The Beneficiary Designation Form on file with the Committee that bears the
latest date at the time of the Participant’s death shall govern. If a
Participant fails to properly designate a Beneficiary in accordance with this
Section 6.3(a), then his Beneficiary shall be his estate.

17



--------------------------------------------------------------------------------



 



          (b) In the event of the Participant’s death, the remaining amount of
the Participant’s vested Sub-Accounts shall be paid to the Beneficiary or
Beneficiaries designated on a Beneficiary Designation Form, in accordance with
the following rules: (i) if a Participant dies after payment of a Sub-Account
has commenced, the remaining balance of such Sub-Account will continue to be
paid to his Beneficiary or Beneficiaries in accordance with the payment schedule
that has already commenced; and (ii) if a Participant dies before payments from
a Sub-Account have commenced, such Sub-Account will be paid to his Beneficiary
or Beneficiaries in accordance with the rules of Section 6.1.
     6.4. Change in Control. Notwithstanding any Payment Election to the
contrary, if a Change in Control occurs and a Participant incurs a Separation
from Service during the period beginning on the date of the Change in Control
and ending on the second anniversary of the Change in Control, then the
remaining amount of the Participant’s vested Account shall be paid to the
Participant or his Beneficiary in a single lump sum on the first business day of
the seventh month following the Participant’s Separation from Service (or if
earlier, upon the Participant’s death).
     6.5. Withdrawal Due to Unforeseeable Emergency. A Participant shall have
the right to request, on a form provided by the Committee, an accelerated
payment of all or a portion of his Account in a lump sum if he experiences an
Unforeseeable Emergency. The Committee shall have the sole discretion to
determine whether to grant such a request and the amount to be paid pursuant to
such request.
          (a) Determination of Unforeseeable Emergency. Whether a Participant is
faced with an unforeseeable emergency permitting a payment under this
Section 6.5 is to be determined based on the relevant facts and circumstances of
each case, but, in any case, a payment on account of an Unforeseeable Emergency
may not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.
Payments because of an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the payment). Determinations of amounts
reasonably necessary to satisfy the emergency need must take into account any
additional compensation that is available if the Plan provides for cancellation
of a Deferral Election upon a payment due to an Unforeseeable Emergency.
However, the determination of amounts reasonably necessary to satisfy the
emergency need is not required to take into account any additional compensation
that due to the Unforeseeable Emergency is available under another nonqualified
deferred compensation plan but has not actually been paid, or that is available
due to the Unforeseeable Emergency under another plan that would provide for
deferred compensation except due to the application of the effective date
provisions of Section 409A of the Code.
          (b) Payment of Account. Payment shall be made within thirty (30) days
following the determination by the Committee that a withdrawal will be permitted
under this Section 6.5, or such later date as may be required under Section 6.2.

18



--------------------------------------------------------------------------------



 



     6.6. Discretionary Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan as provided in this Section.
The provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.
          (a) Domestic Relations Orders. The Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).
          (b) Conflicts of Interest. The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal government.
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to the extent
reasonably necessary to avoid the violation of an applicable Federal, state,
local, or foreign ethics law or conflicts of interest law (including where such
payment is reasonably necessary to permit the Participant to participate in
activities in the normal course of his or her position in which the Participant
would otherwise not be able to participate under an applicable rule).
          (c) Employment Taxes. The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under
Sections 3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement
Act (RRTA) tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of
the Code, where applicable, on compensation deferred under the Plan (the FICA or
RRTA amount). Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment, to pay the income tax
at source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.
          (d) Limited Cash-Outs. Subject to Section 6.2, the Committee may, in
its sole discretion, require a mandatory lump sum payment of amounts deferred
under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 409A of the Code.
          (e) Payment Upon Income Inclusion Under Section 409A. Subject to
Section 6.2, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan at any time the
Plan fails to meet the requirements of

19



--------------------------------------------------------------------------------



 



Section 409A of the Code. The payment may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Section 409A of the Code.
          (f) Certain Payments to Avoid a Nonallocation Year Under
Section 409(p). Subject to Section 6.2, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to prevent the occurrence of a nonallocation year (within the
meaning of Section 409(p)(3) of the Code) in the plan year of an employee stock
ownership plan next following the plan year in which such payment is made,
provided that the amount paid may not exceed 125 percent of the minimum amount
of payment necessary to avoid the occurrence of a nonallocation year.
          (g) Payment of State, Local, or Foreign Taxes. Subject to Section 6.2,
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to reflect payment of state, local,
or foreign tax obligations arising from participation in the Plan that apply to
an amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the income tax at source on wages imposed under Section 3401 of the Code as a
result of such payment and to pay the additional income tax at source on wages
imposed under Section 3401 of the Code attributable to such additional wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.
          (h) Certain Offsets. Subject to Section 6.2, the Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code), where such debt
is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the taxable years of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not exceed
$5,000, and the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.
          (i) Bona Fide Disputes as to a Right to a Payment. Subject to
Section 6.2, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan where such
payments occur as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) of an arm’s length,
bona fide dispute as to the Participant’s right to the deferred amount.

20



--------------------------------------------------------------------------------



 



          (j) Plan Terminations and Liquidations. Subject to Section 6.2, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 8.2.
          (k) Other Events and Conditions. Subject to Section 6.2, a payment may
be accelerated upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.
Except as otherwise specifically provided in this Plan, including but not
limited to Section 3.5(b), Section 6.1(c), this Section 6.6 and Section 8.2, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.
     6.7. Delay of Payments. To the extent permitted under Section 409A of the
Code, the Committee may, in its sole discretion, delay payment under any of the
following circumstances, provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis:
          (a) Payments Subject to Section 162(m). A payment may be delayed to
the extent that the Committee reasonably anticipates that if the payment were
made as scheduled, the Company’s deduction with respect to such payment would
not be permitted due to the application of Section 162(m) of the Code. If a
payment is delayed pursuant to this Section 6.7(a), then the payment must be
made either (i) during the Company’s first taxable year in which the Committee
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code, or (ii) during the period beginning
with the first business day of the seventh month following the Participant’s
Separation from Service (the “six month anniversary”) and ending on the later of
(x) the last day of the taxable year of the Company in which the six month
anniversary occurs or (y) the 15th day of the third month following the six
month anniversary. Where any scheduled payment to a specific Participant in a
Company’s taxable year is delayed in accordance with this paragraph, all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph must also be delayed. The Committee may not provide the
Participant an election with respect to the timing of the payment under this
Section 6.7(a). For purposes of this Section 6.7(a), the term Company includes
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code.
          (b) Federal Securities Laws or Other Applicable Law. A Payment may be
delayed where the Committee reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; provided
that the delayed payment is made at the earliest date at which the Committee
reasonably anticipates that the making of the payment will not cause such
violation. For purposes of the preceding sentence, the making of a payment that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.

21



--------------------------------------------------------------------------------



 



          (c) Other Events and Conditions. A payment may be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
     6.8. Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article VI, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern. Notwithstanding the foregoing, payment must be made
no later than the latest possible date permitted under Section 409A of the Code.
     6.9. Discharge of Obligations. The payment to a Participant or his
Beneficiary of a his Sub-Account in a single lump sum or the number of
installments elected by the Participant pursuant to this Article VI shall
discharge all obligations of the Affiliated Group to such Participant or
Beneficiary under the Plan with respect to that Sub-Account.
ARTICLE VII
ADMINISTRATION
     7.1. General. The Company, through the Committee, shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof. In general, the Committee shall have the full power, discretion and
authority to carry out the provisions of the Plan; in particular, the Committee
shall have full discretion to (a) interpret all provisions of the Plan,
(b) resolve all questions relating to eligibility for participation in the Plan
and the amount in the Account of any Participant and all questions pertaining to
claims for benefits and procedures for claim review, (c) resolve all other
questions arising under the Plan, including any factual questions and questions
of construction, (d) determine all claims for benefits, and (e) take such
further action as the Company shall deem advisable in the administration of the
Plan. The actions taken and the decisions made by the Committee hereunder shall
be final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries.
     7.2. Compliance with Section 409A of the Code.
          (a) It is intended that the Plan comply with the provisions of
Section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be paid or made
available to Participants or Beneficiaries. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
          (b) Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, the Board, nor
the Committee (nor its designee) shall be held liable for any

22



--------------------------------------------------------------------------------



 



taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan.
          (c) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service. For purposes of the Plan, the phrase “permitted
by Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409A(a)(1) of the
Code.
     7.3. Claims Procedure.
          (a) Any Participant or Beneficiary (a “Claimant”) who believes that he
is entitled to a benefit under the Plan which he has not received may submit a
claim to the Committee. Claims for benefits under this Plan shall be made in
writing, signed by the Claimant or his authorized representative, and must
specify the basis of the Claimant’s complaint and the facts upon which he relies
in making such claim. A claim shall be deemed filed when received by the
Committee.
          (b) In the event a claim for benefits is wholly or partially denied by
the Committee, the Committee shall notify the Claimant in writing of the denial
of the claim within a reasonable period of time, but not later than ninety
(90) days after receipt of the claim, unless special circumstances require an
extension of time for processing, in which case the ninety (90) day period may
be extended to 180 days. The Committee shall notify the Claimant in writing of
any such extension. A notice of denial shall be written in a manner reasonably
calculated to be understood by the Claimant, and shall contain (a) the specific
reason or reasons for denial of the claim; (b) a specific reference to the
pertinent Plan provisions upon which the denial is based; (c) a description of
any additional material or information necessary for the Claimant to perfect the
claim, together with an explanation of why such material or information is
necessary; and (d) an explanation of the Plan’s review procedure.
          (c) Within sixty (60) days of the receipt by the Claimant of the
written notice of denial of the claim, the Claimant may appeal by filing with
the Committee a written request for a full and fair review of the denial of the
Claimant’s claim for benefits. Appeal requests under this Plan shall be made in
writing, signed by the Claimant or his authorized representative, and must
specify the basis of the Claimant’s complaint and the facts upon which he relies
in making such appeal. An appeal request shall be deemed filed when received by
the Committee.
          (d) The Committee shall render a decision on the claim appeal
promptly, but not later than sixty (60) days after the receipt of the Claimant’s
request for review, unless special circumstances (such as the need to hold a
hearing, if necessary), require an extension of time for processing, in which
case the sixty (60) day period may be extended to 120 days. The Committee shall
notify the Claimant in writing of any such extension. The decision upon review
shall be written in a manner reasonably calculated to be understood by the
Claimant, and shall contain (a) the specific reason or reasons for denial of the
claim; (b) a specific reference to the pertinent Plan provisions upon which the
denial is based; (c) a statement that the Claimant shall

23



--------------------------------------------------------------------------------



 



be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits; and (d) a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA, if the adverse benefit determination is sustained on
appeal.
          (e) No lawsuit by a Claimant may be filed prior to exhausting the
Plan’s administrative appeal process. Any lawsuit must be filed no later than
the earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.
ARTICLE VIII
AMENDMENT AND TERMINATION
     8.1. Amendment. The Company reserves the right to amend, terminate or
freeze the Plan, in whole or in part, at any time by action of the Board.
Moreover, the Committee may amend the Plan at any time in its sole discretion to
ensure that the Plan complies with the requirements of Section 409A of the Code
or other applicable law; provided, however, that such amendments, in the
aggregate, may not materially increase the benefit costs of the Plan to the
Company. In no event shall any such action by the Board or Committee adversely
affect any Participant or Beneficiary who has an Account (to the extent vested),
or result in any change in the timing or manner of payment of the amount of any
Account (except as otherwise permitted under the Plan), without the consent of
the Participant or Beneficiary, unless the Board or the Committee, as the case
may be, determines in good faith that such action is necessary to ensure
compliance with Section 409A of the Code. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, modify the
rules applicable to Deferral Elections, Payment Elections and Subsequent Payment
Elections to the extent necessary to satisfy the requirements of the Uniformed
Service Employment and Reemployment Rights Act of 1994, as amended, 38 U.S.C.
4301-4334.
     8.2. Payments Upon Termination of Plan. In the event that the Plan is
terminated, the vested amounts allocated to a Participant’s Sub-Accounts shall
be distributed to the Participant or his Beneficiary on the dates on which the
Participant or his Beneficiary would otherwise receive payments hereunder
without regard to the termination of the Plan. Notwithstanding the preceding
sentence, and to the extent permitted under Section 409A of the Code, the
Company, by action taken by its Board or its designee, may terminate the Plan
and accelerate the payment of the vested Account subject to the following
conditions and Section 6.2:
          (a) Company’s Discretion. The termination does not occur “proximate to
a downturn in the financial health” of the Company (within the meaning of
Treasury Regulation Section 1.409A-3(j)(4)(ix)), and all other arrangements
required to be aggregated with the Plan under Section 409A of the Code are also
terminated and liquidated. In such event, the entire vested Account shall be
paid at the time and pursuant to the schedule specified by the Committee, so
long as all payments are required to be made no earlier than twelve (12) months,
and no later than twenty-four (24) months, after the date the Board or its
designee irrevocably approves the termination of the Plan. Notwithstanding the
foregoing, any payment that would otherwise be paid pursuant to the terms of the
Plan prior to the twelve (12) month anniversary of the date that the Board or
its designee irrevocably approves the termination shall continue to be

24



--------------------------------------------------------------------------------



 



paid in accordance with the terms of the Plan. If the Plan is terminated
pursuant to this Section 8.2(a), the Company shall be prohibited from adopting a
new plan or arrangement that would be aggregated with this Plan under
Section 409A of the Code within three (3) years following the date that the
Board or its designee irrevocably approves the termination and liquidation of
the Plan.
          (b) Change in Control. The termination occurs pursuant to an
irrevocable action of the Board or its designee that is taken within the thirty
(30) days preceding or the twelve (12) months following a Change in Control, and
all other plans sponsored by the Company (determined immediately after the
Change in Control) that are required to be aggregated with this Plan under
Section 409A of the Code are also terminated with respect to each participant
therein who experienced the Change in Control (“Change in Control Participant”).
In such event, the vested Account of each Participant under the Plan and each
Change in Control Participant under all aggregated plans shall be paid at the
time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made no later than twelve (12) months after the date
that the Board or its designee irrevocably approves the termination.
          (c) Dissolution; Bankruptcy Court Order. The termination occurs within
twelve (12) months after a corporate dissolution taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A). In such event, the vested Account of each Participant shall be
paid at the time and pursuant to the schedule specified by the Committee, so
long as all payments are required to be made by the latest of: (A) the end of
the calendar year in which the Plan termination occurs, (B) the first calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (C) the first calendar year in which payment is administratively
practicable.
          (d) Transition Relief. The termination occurs during calendar year
2008 pursuant to the terms and conditions of the transition relief set forth in
Notice 2007-86 and the applicable proposed and final Treasury Regulations issued
under Section 409A of the Code. In such event, the vested Account of each
Participant shall be paid at the time and pursuant to the schedule specified by
the Committee, subject to the following rules: (i) any payment that would
otherwise be paid during 2008 pursuant to the terms of the Plan shall be paid in
accordance with such terms, and (ii) any payment that would otherwise be paid
after 2009 pursuant to the terms of the Plan shall not be accelerated into 2008.
          (e) Other Events. The termination occurs upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
The provisions of paragraphs (a), (b), (c) and (e) of this Section 8.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation Section 1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (a) and (b) of this
Section 8.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or
Section 414(c).

25



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     9.1. Non-alienation of Deferred Compensation. Except as permitted by the
Plan, no right or interest under the Plan of any Participant or Beneficiary
shall, without the written consent of the Company, be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary. Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code and subject to Section 6.6(a), the Committee shall
honor a judgment, order or decree from a state domestic relations court which
requires the payment of part or all of a Participant’s or Beneficiary’s interest
under this Plan to an “alternate payee” as defined in Section 414(p) of the
Code.
     9.2. Participation by Employees of Affiliated Group Members. Any member of
the Affiliated Group may, by action of its board of directors or equivalent
governing body and with the consent of the Company’s Board of Directors, adopt
the Plan; provided that the Company’s Board of Directors may waive the
requirement that such board of directors or equivalent governing body effect
such adoption. By its adoption of or participation in the Plan, the adopting
member of the Affiliated Group shall be deemed to appoint the Company its
exclusive agent to exercise on its behalf all of the power and authority
conferred by the Plan upon the Company and accept the delegation to the
Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the participating affiliate. An Eligible Employee who is
employed by a member of the Affiliated Group and who elects to participate in
the Plan shall participate on the same basis as an Eligible Employee of the
Company. The Account of a Participant employed by a participating member of the
Affiliated Group shall be paid in accordance with the Plan solely by such member
to the extent attributable to Base Salary, Incentive Compensation or Director
Fees that would have been paid by such participating member in the absence of
deferral pursuant to the Plan, unless the Board otherwise determines that the
Company shall be the obligor.
     9.3. Interest of Participant.
          (a) The obligation of the Company and any other participating member
of the Affiliated Group under the Plan to make payment of amounts reflected in
an Account merely constitutes the unsecured promise of the Company (or, if
applicable, the participating members of the Affiliated Group) to make payments
from their general assets and no Participant or Beneficiary shall have any
interest in, or a lien or prior claim upon, any property of the Affiliated
Group. Nothing in the Plan shall be construed as guaranteeing future employment
to Eligible Employees. It is the intention of the Affiliated Group that the Plan
be unfunded for tax purposes and for purposes of Title I of ERISA. The Company
may create a trust to hold funds to be used in payment of its and the Affiliated
Group’s obligations under the Plan, and may fund such trust; provided, however,
that any funds contained therein shall remain liable for the claims of the
general creditors of the Company and the other participating members of the
Affiliated Group.

26



--------------------------------------------------------------------------------



 



          (b) In the event that, in the sole discretion of the Committee, the
Company and/or the other members of the Affiliated Group purchases an insurance
policy or policies insuring the life of any Participant (or any other property)
to allow the Company and/or the other members of the Affiliated Group to recover
the cost of providing the benefits, in whole or in part, hereunder, neither the
Participants nor their Beneficiaries or other distributees shall have nor
acquire any rights whatsoever therein or in the proceeds therefrom. The Company
and/or the other members of the Affiliated Group shall be the sole owner and
beneficiary of any such policy or policies and, as such, shall possess and may
exercise all incidents of ownership therein. A Participant’s participation in
the underwriting or other steps necessary to acquire such policy or policies may
be required by the Company and, if required, shall not be a suggestion of any
beneficial interest in such policy or policies to such Participant or any other
person.
     9.4. Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any other person, firm or corporation any legal or
equitable right as against the Affiliated Group or the officers, employees or
directors of the Affiliated Group, except any such rights as are specifically
provided for in the Plan or are hereafter created in accordance with the terms
and provisions of the Plan.
     9.5. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
     9.6. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Delaware.
     9.7. Relationship to Other Plans. The Plan is intended to serve the
purposes of and to be consistent with any incentive compensation plan approved
by the Committee for purposes of the Plan.
     9.8. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.
     9.9. Withholding of Taxes. Subject to Section 6.6, to the extent required
by the law in effect at the time payments are made, the Affiliated Group may
withhold or cause to be withheld from any amounts deferred or payable under the
Plan all federal, state, local and other taxes as shall be legally required. The
Affiliated Group shall have the right in its sole discretion to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Affiliated Group may be required to withhold with respect to amounts that the
Company credits to a Participant’s Account or (ii) deduct from any amount of
salary, bonus, incentive compensation or other payment otherwise payable in cash
to the Participant the amount of any

27



--------------------------------------------------------------------------------



 



taxes that the Company may be required to withhold with respect to amounts that
the Company credits to a Participant’s Account.
     9.10. Electronic or Other Media. Notwithstanding any other provision of the
Plan to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.
     9.11. Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.
     9.12. Participants Deemed to Accept Plan. By accepting any benefit under
the Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.
ARTICLE X
PRIOR PLAN AND TRANSITION RULES
     10.1. Prior Plan.
          (a) Any “amounts deferred” (within the meaning of Section 409A of the
Code) in taxable years beginning before January 1, 2005 and credited to either a
retirement sub-account or an in-service sub-account under the Prior Plan, and
any earnings thereon, shall be governed by the terms of the Prior Plan as in
effect on October 3, 2004, and it is intended that such amounts and any earnings
thereon be exempt from the application of Section 409A of the Code. Immediately
prior to the Effective Date, the Prior Plan shall be frozen, and neither the
Company, its Affiliated Group nor any individual shall make or permit to be made
any additional contributions or deferrals under the Prior Plan (other than
earnings) on or after the Effective Date. Nothing contained herein is intended
to materially enhance a benefit or right existing under the Prior Plan as of
October 3, 2004 or add a new material benefit or right to such Prior Plan.
          (b) Any “amounts deferred” (within the meaning of Section 409A of the
Code) in taxable years beginning on or after January 1, 2005 and credited to
either a retirement sub-account or an in-service sub-account under the Prior
Plan, and any earnings thereon, shall be governed by the terms and conditions of
the Plan, and it is intended that such amounts and any earnings thereon be
subject to the application of Section 409A of the Code.
          (c) Any amounts credited to a SERP cash sub-account under the Prior
Plan (regardless of when credited), and any earnings thereon, shall be governed
by the terms and conditions of the Plan and considered SERP Cash Account credits
for purposes of the vesting

28



--------------------------------------------------------------------------------



 



provisions of Section 4.3. It is intended that such amounts and any earnings
thereon be subject to the application of Section 409A of the Code.
          (d) The amounts described in Sections 10.1(b) and (c) shall be the
Assumed Amounts. The Committee shall transfer all of the Assumed Amounts from
the Prior Plan to this Plan and credit those amounts to the appropriate
Sub-Accounts under this Plan, as selected by the Committee in its sole
discretion, on or before December 31, 2007. As a result of such transfer and
crediting, all of the Company’s obligations and Participant’s rights with
respect to the Assumed Amounts under the Prior Plan shall automatically be
extinguished and become obligations and rights under this Plan without further
action.
     10.2. Transition Relief for Payment Elections. A Participant designated by
the Committee may, no later than a date specified by the Committee (provided
that such date occurs no later than December 31, 2008) elect on a form provided
by the Committee to (i) change the date of payment of his Sub-Accounts to a date
otherwise permitted for that Sub-Account under the Plan; or (ii) change the form
of payment of his Sub-Accounts to a form of payment otherwise permitted for that
Sub-Account under the Plan, without complying with the special timing
requirements of Section 6.1(c). The Committee may also take any action that it
deems necessary, in its sole discretion, to amend prior Payment Elections of a
Participant, without the Participant’s consent, to conform such elections to the
terms of this Plan. A Participant designated by the Committee may, no later than
a date specified by the Committee (provided that such date occurs no later than
December 31, 2008) elect on a form provided by the Committee to defer any
Incentive Compensation designated by the Committee in its sole discretion
without complying with the special timing requirements for Deferral Elections
under Article III. Any change or election described in this Section 10.2 shall
be subject to such terms and conditions as the Committee may specify in its sole
discretion. This Section 10.2 is intended to comply with the requirements of
Notice 2007-86 and the applicable proposed and final Treasury Regulations issued
under Section 409A of the Code and shall be interpreted in a manner consistent
with such intent.
EXECUTED on this 21st day of December, 2007

            NEWELL RUBBERMAID INC.
      By:   /s/ Jim Sweet         Jim Sweet, Executive Vice President —        
Human Resources (CHRO)     

29